Title: From John Adams to Joan Derk van der Capellen tot den Pol, 27 April 1783
From: Adams, John
To: Pol, Joan Derk van der Capellen tot den


My Lord,
Paris April 27th. 1783.

I yesterday recd. the Letter you did me the Honor to write me the 20th. of this Month.
The Catalogue inclosed in your’s I had yesterday an Opportunity of shewing to Messs. Laurens and Jay; but neither of those Gentlemen know any thing of it. Mr. Jay as well as myself embarked for Europe, Mr. Jay from Philadelphia & I from Boston, in the Fall of 1779.
I remember to have seen some Lists, but I ever considered those Lists as mercantile Engines rather than political, and accordingly took very little Notice of them.— Mercantile Emulations and Jealousies have at least done as much Harm as Good to the American Cause. There is no American now in Paris, who can give You any of the Information you desire— If there were, it would give me pleasure to transmit it to You.
I wish the Peace may be finally as favorable to your Country as you desire, and it is supposed that the Empress of Russia is favouring your hopes at least respecting one favourite Point, the Liberty of Navigation.
With great Respect & Esteem I have the honor &c
